PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,541
Filing Date: 11 Apr 2018
Appellant(s): You et al.



__________________
Joseph H. Karlin
LERNER, DAVID, LITTENBERG, KRUMHOLZ & MENTLIK, LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0342220).
Regarding claim 1, Kim et al. teaches an electrode assembly having a one directionally spiral-wound structure with a separator sheet interposed between a positive electrode sheet and a negative electrode sheet, the positive electrode sheet and the negative electrode sheet being wound about a winding axis extending in first and second opposite vertical directions (para. [0046]; Figs. 3 and 4), 
wherein the spiral-wound structure of the electrode assembly has a length (x) in a horizontal direction (corresponds to L3; Fig. 3; para. [0059]) perpendicular to the winding axis and a height (y) in the first vertical direction (Figs. 3 and 4), and the spiral-wound structure of the electrode assembly has first and second opposite ends that are separated by the length (x) in the horizontal direction, and a center that is equidistant between the first and second opposite ends (Fig. 4), 

wherein the spiral-wound structure of the electrode assembly is configured to be bent about a bending axis extending in the first and second opposite vertical directions, the bending axis being parallel to the winding axis (Fig. 4), the spiral-wound structure having a curved portion having a curvature radius (R) relative to the bending axis satisfying the following Equation 1:
S [{1/ln(x/y)}*t] = R    	1
S is a constant of 8 or more, and ln(x/y) ≥ 1.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly of Kim et al. to have an electrode assembly has a horizontal length (x) equal to or more than three times a vertical length (y), and both side end portions of the electrode assembly are bent together in the same direction by a curvature radius (R) satisfying the following Equation 1: S [{1/ln(x/y)}*t] = R    	1,  where S is a constant of 8 or more, and ln(x/y) ≥ 1 when doing so assists with the electrode assembly being better accommodated within the battery into which it will be used and when the aforementioned dimensions assist the battery with fitting better within the end user/consumer.  
Modified Kim et al. teaches wherein the spiral-wound structure of the electrode assembly fully capable of being is configured to be repeatedly movable between two stable positions including a flat position in which opposing sides of the electrode 

    PNG
    media_image2.png
    920
    916
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    855
    914
    media_image3.png
    Greyscale

Regarding claim 2, modified Kim et al. teaches that the electrode assembly has a radius of curvature R1 (Kim et al., para. [0074]).  However, modified Kim et al. is silent regarding an electrode assembly wherein the curvature radius (R) is 5 mm to 20 mm.  Accordingly, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of curvature of the electrode assembly of modified Kim et al. such that it is 5 mm to 20 mm when doing so assists with the electrode assembly 
Regarding claim 3, modified Kim et al. is silent regarding an electrode assembly wherein the horizontal length (x) in the horizontal direction perpendicular to the winding axis is 50 mm to 500 mm.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal length (x) of the electrode assembly of modified Kim et al. such that it is 50 mm to 500 mm when doing so assists with the electrode assembly being better accommodated within the battery into which it will be used and when the aforementioned dimensions assist the battery with fitting better within the end user/consumer.  
Regarding claim 4, modified Kim et al. teaches an electrode assembly wherein a positive electrode lead and a negative lead protrude side by side from the spiral-wound structure of the electrode assembly in the first vertical direction (para. [0040]; Fig. 2).  
Regarding claim 5, modified Kim et al. is silent regarding an electrode assembly wherein S is a constant of 9 to 12.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal length (x) of the electrode assembly of modified Kim et al. such S is a constant of 9 to 12 when doing so assists with the electrode assembly being better accommodated within the battery into which it 
Regarding claim 6, because modified Kim et al. teaches the claimed structure, one of ordinary skill in the art would expect that the electrode assembly has a structure having relatively increased flexibility for deformation into a curved shape by dispersing stress in a direction of the relatively long horizontal length.  
Regarding claim 7, modified Kim et al. is silent regarding an electrode assembly wherein the spiral-wound structure of the electrode assembly includes winding of the electrode assembly includes winding of the positive electrode sheet and the negative electrode sheet about the winding axis five times or less.  However, depending upon the length of the electrode body before winding, the width of the electrode body and the device in which the electrode assembly will be placed, the number of times that the spiral-winding occurs is a result effective variable.  Accordingly, it would have been obvious to modify the spiral-wound structure of the electrode assembly of modified Kim such that the winding of the electrode assembly includes winding of the positive electrode sheet and the negative electrode sheet about the winding axis five times or less when necessary for the electrode assembly to fit within the battery housing that will contain the structure.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0342220) and Jung (US 2016/0079579).  
Regarding claim 8, Kim et al. teaches a battery cell having a structure in which the electrode assembly is stored in a flexible battery case together with an electrolyte solution (para. [0050]; one of ordinary skill in the art can appreciate that the battery case is flexible because it has some amount of malleability, i.e. can be bent to a certain amount).  
Kim also teaches an electrode assembly having a one directionally spiral-wound structure with a separator sheet interposed between a positive electrode sheet and a negative electrode sheet, the positive electrode sheet and the negative electrode sheet being wound about a winding axis extending in first and second opposite vertical directions (para. [0046]; Figs. 3 and 4), 

wherein t is an average thickness (mm) of the spiral-wound electrode assembly in radial directions extending perpendicularly from the bending axis toward the spiral-wound structure (Fig. 3), and
wherein the spiral-wound structure of the electrode assembly is configured to be bent about a bending axis extending in the first and second opposite vertical directions, the bending axis being parallel to the winding axis (Fig. 4), the spiral-wound structure having a curved portion having a curvature radius (R) relative to the bending axis (Fig. 4).   
Kim et al. is silent regarding R satisfying the following Equation 1:
S [{1/ln(x/y)}*t] = R    	1
where S is a constant of 8 or more, and ln(x/y) ≥ 1.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly of Kim et al. to have an electrode assembly has a horizontal length (x) and a vertical length (y), both side end portions of the electrode assembly being bent together in the same direction by a curvature radius (R) satisfying the following Equation 1: S [{1/ln(x/y)}*t] = R    	1,  where S is a constant of 8 or more, and ln(x/y) ≥ 1 when doing 
Modified Kim et al. teaches wherein the spiral-wound structure of the electrode assembly fully capable of being is configured to be repeatedly movable between two stable positions including a flat position in which opposing sides of the electrode assembly have a planar shape parallel to one another and in which the first and second opposite ends of the spiral-wound structure of the electrode assembly are spaced apart from the bending axis by a first distance that is greater than the curvature radius (R) and the center is spaced apart from bending axis by a second distance that is equal to the curvature radius (R), and the curved position in which the spiral-wound structure of the electrode assembly is bent about the bending axis according to the Equation 1 and in which the first and second opposite ends of the spiral-wound structure of the electrode assembly are spaced apart from the bending axis by a second distance that is equal to the curvature radius (R) (Kim et al., Fig. 4).  

    PNG
    media_image2.png
    920
    916
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    855
    914
    media_image3.png
    Greyscale

Modified Kim et al. is silent regarding a battery cell wherein a curved surface is formed on an outer surface of the flexible battery case when the spiral-wound structure is in the curved position.  However, Jung teaches that it is known in the art to have a battery cell wherein a curved surface is formed on an outer surface of the flexible battery case when the spiral-wound structure is in the curved position.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible battery case of modified Kim et al. to have a curved surface .  

(2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.

Appellants argue:  The Final Office Action alleged that Kim teaches “a ...spiral-wound structure of the electrode assembly ... configured to be bent about a bending axis ... [and] having a curved position having a curvature radius (R) relative to the bending axis satisfying the following Equation 1: |
S [{1/In (x/y)} * t] = R 	1
wherein t is an average thickness (mm) of the spiral-wound electrode assembly in radial directions extending perpendicularly from the bending axis toward the spiral-wound structure and S is a constant of 8 or more ... the spiral-wound structure ...  configured to be repeatedly movable between two stable positions including a flat position in which opposing sides of the electrode assembly have a planar shape ... and the curved position in which the spiral-wound structure of the electrode assembly is bent about the bending axis according to the Equation 1.” (Final Office Action at p.4)
The Final Office Action appears to concede that these limitations are not taught in Kim, stating instead that “due to a lack of criticality and unexpected results, it would 
The Final Office action also states that the Kim electrode assembly is “fully capable of being is configured to be repeatedly movable between two stable positions including a flat position ... and the curved position.” (Final Office Action at p.5.)

Response: It is the Office’s position that because the electrode assembly of the invention of Kim et al. moves between a flat position and a curved position as the electrode assembly is being wound, the electrode is configured to be repeatedly movable between two stable positions as claimed.  That is, the material of the electrode assembly is clearly capable of bending repeatedly to form two table positions. It is also the Office’s position that one of ordinary skill in the art would appreciate that all batteries including the invention of Kim et al. repeatedly move between two stable positions including a flatter position and a more curved position when the battery expands and contracts during charge and discharge cycling.  This also holds true for claim 8 of the instant invention.  

Appellants argue: The Final Office Action alleged that “due to a lack of criticality and unexpected results, it would have been obvious ... to modify the electrode assembly of Kim ... to have [the claimed features].” (Final Office Action at p.5.)
Claim 1 recites “the spiral-wound structure having a curved position having a curvature radius (R) relative to the bending axis satisfying the following Equation 1:
S [{1/In (x/y)} * t] = R	1

Appellant respectfully submits that Equation 1 is critical and unexpected, and it permits the design of a movable electrode assembly that can be placed in a stable curved position and a stable flat position, and that has high capacity-retention performance over a high number of bending cycles. To support this argument, Applicant submitted a Declaration of Min Kyu You, an Inventor of the present application, under 37 C.F.R. § 1.132, on May 27, 2020.  This Declaration is provided in the Appendix to this Appeal Brief.
In the Declaration, Inventor You stated that Equation 1 recited in claim 1 may be used to determine a stable curvature radius of an electrode assembly having: a particular ratio of length (x) to height (y); a particular thickness of the curved electrode assembly; and a particular value of S based on the stiffness of the materials used.
Inventor You provided a table and graph that show how Equation 1 can be used to design a battery that has high capacity-retention performance over a high number of bending cycles.  Merely by way of example, if a product requires a movable battery having a particular bending radius when in a stable curved position, and if the thickness of the electrode assembly and the materials used are determined by the required energy storage capacity, Equation 1 can be used to determine the length (x) to height (y) ratio that must be used to provide the high capacity-retention performance of the claimed invention.

Furthermore, the You Declaration stated that the use of Equation 1 in designing the dimensions of the electrode assembly of claim 1 is related to improved electrochemical properties.  Specifically, the Declaration states that “the present invention ... maintains the battery performance over a high number of bending” and that “Equation 1 permits the design of the electrode assembly which is not broken by the stress while maintaining the desired curved shape, by appropriately coordinating the relationship of the factors.” 
The Specification also provides data that show how Equation 1 can be used to design a battery that has high capacity-retention performance over a high number of bending cycles, which is not contemplated in the cited references. Specifically, figure 4 of the application provides data to support the contention that “Examples 1 and 2 satisfying the constant value S of 8 or more [according to Equation 1] show better capacity retentions than those of Comparative Examples 1 and 2, while the resistance increase rates are not high.” (Specification at paragraph [0079].)


Response:  It is the Office’s position that the instant claims are not commensurate in scope as the instant claims do not recite the high standards, i.e. the instant battery has a high capacity-retention performance over a high number of bending cycles, that the Appellants state are the benefits of their invention.  The instant claimed invention does not require a certain number of repeated movements from flat to curved positions; the instant claimed invention does not require the movement to occur while being operated nor does the instant claimed invention require the structure to retain a high capacity over the repeated movements. Finally, it is also the Office’s position that the Appellants have not compared the instant invention to the closest prior art.  

Appellants argue:  Neither Kim nor Jung teaches a flexible, movable battery.  The Final Office Action alleged that a combination of Kim and Jung teaches a flexible battery case that forms a curved surface when the electrode assembly is in the stable curved position. (Final Office Action at pp.10-15.) 
Applicant submits that neither reference contains such a teaching.  The Kim reference does not contain the word “flexible” or anything teaching a flexible battery case that forms a curved surface when the electrode assembly is in its stable curved 
In addition, nothing in the Kim or Jung references teaches or suggests that their electrode assemblies or battery cases are configured to be repeatedly movable between two stable positions.  The references do not contemplate such a capability, nor would such a capability be obvious to a person having ordinary skill in the art who reads the Kim and Jung references.  Accordingly, Applicant respectfully submits that each and every limitation of claim 8 is not taught or suggested by Kim, Jung, or any of the other references of record.

Response:  It is the Office’s position that any structure will flex and/or is flexible if enough pressure is applied to the structure.  Again, the structure is clearly flexible enough to be wound and move between flat and curved positions in the winding action. The instant claimed invention does to require a certain number of movements such that bending twice reads on the claimed invention. The instant claimed invention does not require that the structure retain a certain level of performance as a result of the second movement from flat to curved position. The Office maintains that one of ordinary skill would appreciate that in order to wind the structure the structure must be made of material capable of being wound; capable of flexing to form flat and curved stable positions. Therefore the structure of Kim is configured and capable of flexing as claimed. Accordingly, the invention of modified Kim et al., including the battery case, is fully capable of being bent and is, therefore, flexible. 

Double Patenting Rejection

  
Respectfully submitted,
/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        

Conferees:
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724               
                                                                                                                                                                                         /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.